DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed October 11, 2021 has been entered.  Claims 11, 15, and 19 are canceled and claims 21-23 newly filed, leaving claims 1-10, 12-14, 16-18, and 20-23 pending in this application. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael T. Konczal on October 28, 2021.
The application has been amended as follows: 
Cancel claim 21. 

Allowable Subject Matter
Claims 1-10, 12-14, 16-18, 20, 22, and 23 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 6, and 17 have been amended to recite wherein establishing the mapping table comprises:
Determining a first storage grain of the VM disk image file based on metadata in the VM disk image file;
Mapping a block index of the VM disk image file to a most significant bit of the physical address when the first storage grain is inconsistent with a second storage grain of the disk image file.
Examiner notes that the limitation identified in the prior office action mailed August 3, 2021, “determining that the first storage grain is inconsistent with a second storage grain of the disk image file” is not recited verbatim in this amendment.  However, the “mapping a block index” limitation has been amended to require the circumstance “when the first storage grain is inconsistent with a second storage grain of the disk image file”, and as such, while the determination is not a positively recited limitation, it is still considered required as a prerequisite to other positively recited limitations.  Examiner further notes that the rationale of the prior office action still applies here: while references exist such as previously cited Song that dynamically allocate grains of different sizes, the claim limitation requires that the dynamic sizing occur when comparing already existent grains, not during an initial allocation process.  As such, the claims are still considered allowed.
The dependent claims . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/A.D.H./Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139